Andrews, Presiding Judge.
In Camp v. Coweta County, 280 Ga. 199 (625 SE2d 759) (2006), the Supreme Court reversed Division 2 of this Court’s opinion in Camp v. Coweta County, 271 Ga. App. 349 (609 SE2d 695) (2005).1 Therefore, we vacate Division 2 only of our earlier opinion and adopt the opinion of the Supreme Court as our own in its place.

Judgment affirmed and appeal dismissed in part.


Miller and Ellington, JJ., concur.

Thurbert E. Baker, Attorney General, Richard V. Merritt, Assistant Attorney General, Hawkins & Parnell, Stephen C. Collier, H. Lane Young II, Brenda Godfrey, for appellees.

 The Supreme Court expressed “no opinion regarding any other issue addressed by the Court of Appeals, including the ante litem notice issue addressed in Division 3 of that opinion. Camp, 271 Ga. App. at 354. Accordingly, that Division is hereby affirmed. [Cit.]” Camp, 280 Ga. at 204, n. 13.